Title: To Alexander Hamilton from Elisha Boudinot, [29 August 1778]
From: Boudinot, Elisha
To: Hamilton, Alexander


[White Plains, New York, August 29, 1778]Saturday Morng. 5 oClock
The Person I mentioned to you came over last Night and informs me, that General Clinton with his whole Army has set off for Rhode Island. They are gone up the Sound and across the East End of Long Island. There are only a small Guard left in the City. Not a Canoe is suffered to pass up the East River least it should be known, they moved with the utmost secrecy. As it might be you have not heard of this movement I send this by Express.
I am, with Esteem Yours as ever
Elisha Boudinot
Col. Hamilton

